Citation Nr: 0505314	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash, as the 
result of exposure to the herbicide Agent Orange.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 2001 and 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2003, the veteran filed a VA Form 9, "Appeal to 
Board of Veterans Appeals," in response to the statement of 
the case sent him in July 2003.  In Block 8, he requested a 
hearing before a member of the Board (now Veterans Law Judge) 
appearing at the local RO.

Accordingly, the RO scheduled him for a hearing before a 
Veterans Law Judge on January 12, 2005.  The RO notified the 
veteran of this in letters sent in November 2004 and December 
2004.  On the December 2004 letter a handwritten note 
indicates that the veteran failed to report.

However, a VA Form 21-4138, "Statement in Support of 
Claim," submitted by the veteran in October 2004, is of 
record, stamped, "Received," by the RO in November 2004.  
In it, the veteran states that he requests a video 
teleconference hearing in lieu of the travel Board hearing, 
and provided a different mailing address.  It appears the 
document was not associated with the claims file until 
January 2005.  A handwritten note stated "address ... upd 
01/19/05."

The November 2004 and December 2004 notices concerning the 
travel Board hearing scheduled for January 2005 were address 
to the previously recorded address for the veteran.  There is 
no indication that the letters were returned as 
"undeliverable."  The Board notes that the letter advising 
the veteran his appeal had been certified to the Board was 
sent to the newly corrected address on January 19, 2005.

The record does not show that the veteran has withdrawn his 
request for a hearing before a Veterans Law Judge.

Therefore, in according the veteran the benefit of the doubt, 
and because he in good faith timely notified the RO of his 
wishes for a video teleconference hearing and change of 
address, the Board feels he should be offered another 
opportunity to report before a Veterans Law Judge appearing 
by video teleconference at the RO.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing at the local RO by video 
teleconference.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




